PER CURIAM.
Section 768.79, Florida Statutes, applies to cases brought pursuant to section 627.736, Florida Statutes, and to cases pending in small claims court. Nichols v. State Farm Mutual, 851 So.2d 742 (Fla. 5th DCA 2003); U.S. Security Insurance Co. v. Cahuasqui, 760 So.2d 1101 (Fla. 3d DCA 2000), review dismissed, 796 So.2d 532 (Fla.2001). We accordingly answer the certified questions in the affirmative. *1001We certify to the Florida Supreme Court, however, the following question as one of great public importance: May an insurer recover attorney’s fees under rule 1.442, Florida Rules of Civil Procedure, and section 768.79, Florida Statutes, in an action by its insured to recover under a personal injury protection policy?
AFFIRMED.
BARFIELD, BENTON, and VAN NORTWICK, JJ., concur.